Per Curiam.

The simplified 44 universal summons and complaint ” herein served contains all the information necessary to inform the defendant of the precise charge made against him and to permit him to prepare a defense thereto. Any particulars desired by defendant beyond those already contained in the complaint (namely, the date, place, time and description of the offense, together with a citation of the section and subdivision of the Air Pollution Control Code allegedly violated) may be obtained by demand for a bill of particulars pursuant to sections 295-g and 295-h of the Code of Criminal Procedure (Part TV", tit. V, ch. III-A). Under the circumstances, the lower court erred in dismissing the complaint as insufficient in law.
While defendant has herein sought to argue the constitutional invalidity of the underlying statute he is charged with violating, the court does not reach such question on this appeal, reserving the same for the trial of the action.
The order should be reversed on the law and the facts, defendant’s motion for dismissal of the complaint denied, and matter remanded.
Concur — Street, J. P., Gold and Quinn, JJ.
Order reversed, etc.